UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7882


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

HUGH MAURICE ALLEN WADE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:78-cr-00442-JKB-1; 1:15-cv-03373-JKB)


Submitted:   September 13, 2016          Decided:   September 16, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hugh Maurice Allen Wade, Appellant Pro Se. Sujit Raman,
Assistant United States Attorney, Greenbelt, Maryland, Rod J.
Rosenstein, United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hugh    Maurice      Allen    Wade       seeks   to    appeal       the    district

court’s    order      denying    relief     on    his   28    U.S.C.     § 2255      (2012)

motion.       The order is not appealable unless a circuit justice or

judge     issues      a    certificate      of     appealability.            28      U.S.C.

§ 2253(c)(1)(B) (2012).             A certificate of appealability will not

issue     absent      “a    substantial      showing         of    the   denial      of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating        that   reasonable       jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El   v.   Cockrell,        537 U.S. 322,     336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Wade has not made the requisite showing.                     Accordingly, we deny a

certificate      of       appealability     and     dismiss        the     appeal.        We

dispense       with      oral   argument     because         the    facts    and     legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3